     Case 0:18-cv-62566-BB Document 25 Entered on FLSD Docket 05/30/2019 Page 1 of 2



1     Raymond R. Dieppa (SBN 27690)
2     FLORIDA LEGAL, LLC
      261 N.E. 1st Street, Suite 502
3
      Miami, FL 33132
4     Phone: (305) 901-2209
5
      Ray.dieppa@floridalegal.law

6

7
                          UNITED STATES DISTRICT COURT
8
                          SOUTHERN DISTRICT OF FLORIDA
9

10
       TERRY FABRICANT, individually                     ) Case No.
       and on behalf of all others similarly             )
11     situated,                                         ) 18-cv-62566-BB
12                                                       )
       Plaintiff,                                        )
13
                                                         ) NOTICE OF SETTLEMENT
14     vs.                                               ) AS TO INDIVIDUAL CLAIMS
15
                                                         ) ONLY
       MISSION CAPITAL LLC; DOES 1                       )
16     through 10, inclusive,                            )
17                                                       )
       Defendant(s).                                     )
18

19           NOW COMES THE PLAINTIFF by and through their attorney to
20    respectfully notify this Honorable Court that this case has settled individually.
21    Plaintiff request that this Honorable Court vacate all pending hearing dates and
22    allow sixty (60) days with which to file dispositive documentation. Dispositional
23    documents will be forthcoming. This Court shall retain jurisdiction over this
24    matter until fully resolved.
25    Dated: May 30, 2019             Law Offices of Todd M. Friedman, P.C.
26

27                                                            By: s/ Raymond R. Dieppa
                                                                    Raymond R. Dieppa
28




                                       Notice of Settlement
     Case 0:18-cv-62566-BB Document 25 Entered on FLSD Docket 05/30/2019 Page 2 of 2



1
                              CERTIFICATE OF SERVICE
2

3     Filed electronically on May 30, 2019, with:
4
      United States District Court CM/ECF system
5

6
      Notification sent electronically on May 30, 2019, to:

7     To the Honorable Court, all parties and their Counsel of Record
8

9
      s/Raymond R. Dieppa
10     Raymond R. Dieppa
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement
